Opinion by
Judge Lindsay:
The circuit court had the right to extend the time for filing the bill of exceptions and evidence to any day in the succeeding term. It appears, however, that no notice whatever was taken of said bill on the day fixed, nor for several days thereafter. “According to the doctrine in the case of Bailey vs. Villier, 6th Bush 28, the day for filing the bill (having been fixed and passed without any notice of the subject being taken) the opportunity for filing the same was lost.
Wherefore the bill of exceptions in this case cannot be re*488garded as part of the record. This leaves for our consideration only the pleadings.

'Benton, Lincoln, for appellants.


Carlisle & O’Hara, for appellees.

It is not claimed that the answer does not prevent a complete and perfect defense to the action, and as we cannot consider anything in the bill of exceptions, we must presume that the action of the circuit court was correct.
Judgment affirmed.